DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The preliminary amendment filed on 10 May 2019 has been entered, leaving claims 1-12, 16-20, 22-24, and 27-33 pending.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A1: The penetrant fluid comprises organic solvent and/or water.
Species A2: The penetrant fluid comprises a densified fluid.
Species A3: The penetrant fluid comprises carbon dioxide. 

Species B1: Use of first and second reactive pair members, with the first pair member comprising a polyisocyanate and the second pair member comprising a polyol, polyamine, and/or polycarboxylic acid.
Species B2: Use of first and second reactive pair members, with the first pair member comprising an epoxy and the second pair member comprising a polyol and/or a polyamine.
Species B3: Use of first and second reactive pair members, with the first pair member comprising an oxetane and the second pair member comprising a polyamine.
Species B4: The solidifiable component comprises a precursor to: a polyurethane, polyurea, or copolymer thereof; a silicone resin; an epoxy resin; a cyanate ester resin; a natural rubber; a ring-opening metathesis polymerization resin; or a click chemistry resin.


Species C1: Solidifying and/or curing by heating.
Species C2: Solidifying and/or curing by microwave irradiating.
Species C3: Solidifying and/or curing by irradiating under a different wavelength.
Species C4: Solidifying and/or curing by contacting to water.
Species C5: Solidifying and/or curing by contacting to a catalyst.

Species D1: The object comprises a polymer blend.
Species D2: The object comprises an interpenetrating polymer network.
Species D3: The object comprises a semi-interpenetrating polymer network.
Species D4: The object comprises a sequential interpenetrating polymer network.

Species E1: The polymerizable component comprises a free radical polymerizable liquid and the inhibitor comprises oxygen.
Species E2: The polymerizable component comprises an acid-catalyzed or cationically polymerizable liquid, and the inhibitor comprises a base.

Applicant is required, in reply to this action, to elect one of Species A1-A3, one of Species B1-B5, one of Species C1-C5, one of Species D1-D4, and one of Species E1-E2 to which the claims shall be restricted if no generic claim is finally held to be allowable. Note: if an election of a particular sub-species from one of Species Groupings A-E coincides only with a particular sub-species from another of Groupings A-E, then these must be elected together. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Species A1-A3 are believed to be recited among claims 8, 9, 11, and 12, Species B1-B5 are believed to be recited among claims 16-19, Species C1-C5 are believed to be recited among claims 5 and 23, Species D1-D4 are believed to be recited in claim 24, and Species E1-E2 are believed to be recited in claim 32.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The sub-species of each of Species Groupings A-E lack unity of invention because they do not share the same or corresponding technical feature as evidenced by the alternative features represented thereby.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742